Citation Nr: 1545842	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to March 2, 2011 for special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1966 to August 1980 and from November 1986 to December 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, reopened and granted compensation under 38 U.S.C.A. § 1151 (West 2014) for cauda equina syndrome and complex regional pain syndrome status post laminectomy with loss of use of both lower extremities above the knee to include anatomical loss of the left lower extremity below the knee, bowel incontinence, bladder incontinence, and anesthesia of genitalia with erectile dysfunction and granted special monthly compensation based on aid and attendance due to the 38 U.S.C.A. § 1151 disabilities, effective March 2, 2011 (the date the claim for special monthly compensation based on aid and attendance, which the RO construed to include a claim to reopen entitlement to compensation under 38 U.S.C.A. § 1151, was received by VA).  The agency of original jurisdiction (AOJ) is the VA RO in Reno, Nevada.  

In November 2014, the Veteran testified at a Board videoconference hearing at the Las Vegas VA Medical Center (VAMC) before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In connection with the November 2014 Board hearing, the Veteran submitted copies of a January 2008 examination for housebound status or permanent need for regular aid and attendance (VA Form 21-2680) and a page from the December 2008 VA examination report.  These documents are duplicative of evidence already associated with the claims file.

Additional VA treatment records were associated with the claims file in April 2015, including treatment records dated after the most recent supplemental statement of the case (dated in February 2014).  While the most recent supplemental statement of the case does not include review of these additional records, the earlier effective date issue does not involve any question as to the current nature and severity of the 38 U.S.C.A. § 1151 disabilities serving as the basis for the award of compensation based on the need for aid and attendance or whether the Veteran continues to be in need of regular aid and attendance.  As such, this evidence is of no probative value with regard to the issue decided below, and the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.      

At the November 2014 Board hearing, the Veteran expressed frustration with the fact that, before he can receive monthly compensation for the 38 U.S.C.A. § 1151 disabilities and special monthly compensation based on these disabilities, an amount equal to the amount of the medical malpractice settlement he received under the Federal Tort Claims Act (FTCA) for the same disabilities must be withheld.  See also January 2014 written statement.  The representative indicated that the Veteran "feels penalized" that he has to "pay [the amount of the FTCA settlement] back."  The Veteran inquired as to whether the remainder of the FTCA could be waived.

38 U.S.C.A. § 1151(b) (West 2014) and 38 C.F.R. § 3.800 mandate that, when compensation under 38 U.S.C.A. § 1151 is granted, VA must withhold compensation for the same disabilities for which a FTCA settlement was paid until an amount equal to the tort settlement has been offset from the monthly compensation.  A February 2014 letter, in response to a Congressional inquiry, notes that, since the Veteran's need for aid and attendance is related to the same disabilities for which he already received the FTCA settlement, the aid and attendance compensation cannot be separated from the amount withheld based on the 38 U.S.C.A. § 1151 disabilities.  

The February 2014 letter further notes that VA cannot waive or change the amount of compensation withheld every month or the time period of the withholding until the full FTCA settlement amount is withheld.  See also 38 U.S.C.A. § 1151(b)(1) (no benefit shall be paid for any month beginning after the date of a judgment, settlement, or compromise on account of such disability until the aggregate amount of benefits that would be paid equals the total amount included in such judgment, settlement, or compromise); 38 C.F.R. § 3.800(a)(2).  Based on the above, the Board is precluded from reducing or waiving any part of the amount needed to be withheld from the monthly compensation payments due to the Veteran's FTCA settlement.


FINDINGS OF FACT

1.  The Veteran filed a claim for special monthly compensation based on the need for regular aid and attendance, which the RO construed to include a claim to reopen entitlement to compensation under 38 U.S.C.A. § 1151, that was received by VA on March 2, 2011.

2.  An April 2013 rating decision granted special monthly compensation based on the need for regular aid and attendance effective March 2, 2011.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 2, 2011 for the award of special monthly compensation based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5103A, 5107, 5110 (West 2014); 38 C.F.R.	 §§ 3.102, 3.155, 3.159, 3.326(a), 3.400, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   

Earlier Effective Date

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).

The Veteran asserts that the RO should have assigned an earlier effective date than March 2, 2011 for the grant of special monthly compensation based on the need for aid and attendance.  Specifically, in an August 2013 notice of disagreement, the Veteran contended that the claim for aid and attendance was completely different from the FTCA suit, he had never stopped pursuing the claim since the July 2007 VA surgery, and he had notified the RO that he was appealing the January 2009 rating decision.  

In an April 2014 substantive appeal (on a VA Form 9), the Veteran contended that he had filed a timely appeal with the original denial of entitlement to aid and attendance and continued the appeal while pursuing the FTCA suit.  The Veteran contended that he is entitled to aid and attendance compensation from the date of the July 2007 VA surgeries.  The Veteran contended that the VA RO "got caught shredding" his records.

At the November 2014 Board hearing, the representative contended that evidence - specifically an April 2009 private medical opinion from Dr. J.M. that the Veteran submitted to VA in connection with the FTCA suit - was not considered during the original 38 U.S.C.A. § 1151 compensation claim and, as such, the initial appeal period did not become final.  The representative contended that, because the 2009 private medical opinion was provided to VA, it was available to the VA RO and should have led to a readjudication of the 38 U.S.C.A. § 1151 claim, and, based on this evidence, the Veteran was entitled to an earlier effective date of February 1, 2008 (the date the original claim for aid and attendance was received by VA).  Further, the representative contended that VA erred by not obtaining an addendum opinion to the December 2008 VA examination report because the VA examiner indicated that a neurosurgeon would be able to more fully answer the inquiry.

In February 2008, the Veteran submitted an original claim for special monthly compensation based on the regular need for aid and attendance based on spinal surgeries performed at VA in July 2007.  The RO construed the February 2008 correspondence to encompass a claim for compensation under 38 U.S.C.A. § 1151 for the treatment and spinal surgeries performed at VA in July 2007.  The claim for compensation under 38 U.S.C.A. § 1151 for cauda equina syndrome status post lumbar laminectomy and special monthly compensation based on the need for aid and attendance was denied by the RO in a January 2009 rating decision.  The Veteran did not initial an appeal of the decision or submit any new and material evidence within the applicable one-year period; therefore, the January 2009 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.303, 20.1103 (2015).

The Veteran filed a claim for special monthly compensation based on the need for regular aid and attendance, which the RO construed to include a claim to reopen entitlement to compensation under 38 U.S.C.A. § 1151 for cauda equina syndrome status post laminectomy, that was received by VA on March 2, 2011.  In an April 2013 rating decision, the claim for compensation under 38 U.S.C.A. § 1151 and special monthly compensation based on the regular need for aid and attendance based on the 38 U.S.C.A. § 1151 disabilities was granted effective March 2, 2011 - the date the claim was received by VA.

The Board finds that there was no correspondence received by VA prior to March 2, 2011 that can be construed as an informal claim to reopen entitlement to compensation under 38 U.S.C.A. § 1151 as due to treatment and surgeries performed at VA in July 2007 or an independent claim for entitlement to aid and attendance.  The earliest evidence of any kind associated with the act or intention of filing a claim to reopen entitlement to compensation under 38 U.S.C.A. § 1151, which led to the award of special monthly compensation, is the March 2, 2011 written statement from the Veteran requesting compensation due to the need for aid and attendance.  

In the August 2013 notice of disagreement and April 2014 substantive appeal, the Veteran contended that he had filed a timely appeal with the original January 2009 rating decision.  To the extent that the Veteran contends that the VA RO "got caught shredding" his records, see April 2014 substantive appeal, the Veteran has not provided any evidence (other than his conclusory statement) to support this assertion nor does review of the claims file reflect that any records are missing or damaged.  The Board finds that there is no evidence, beyond the Veteran's conclusory lay statement, that the RO or VA in general "shredded" or otherwise destroyed the Veteran's records.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  As such, the Board finds that no evidence submitted by the Veteran is missing or has been purposefully destroyed.    

Review of the evidence of record reflects that, following the January 2009 denial of compensation under 38 U.S.C.A. § 1151 and special monthly compensation for aid and attendance, no correspondence was received from the Veteran by the RO until December 2010, when the October 2010 FTCA settlement agreement was received.  A February 2010 private medical examination report by Dr. S.K. has also been associated with the claims file.  While August 2009 private medical opinion from Dr. J.M. is dated within the one year appeal period, it was not received by the RO until May 2011.

The representative contends that, since VA had the August 2009 private medical opinion, it was constructively in the possession of the RO and the RO should have readjudicated the January 2009 rating decision.  To the extent that the Veteran asserts that VA was on notice of the FTCA suit and the RO should have readjudicated the January 2009 denial, the October 2010 FTCA settlement agreement (dated after the August 2009 private medical opinion), signed by the Veteran, specifically notes that the FTCA settlement payment "shall be in full settlement and satisfaction of any and all claims, demands, rights, and causes of action of whatsoever kind and nature, arising from the incident or circumstances giving rise to this suit" to which the Veteran may have against VA (emphasis added).  The Veteran specifically waived any claim against VA based on the disabilities stemming from the July 2007 VA surgical treatment - which serve as the basis of both the FTCA settlement and the 38 U.S.C.A. § 1151 compensation payments.  

The Board finds that there was no correspondence received by VA between the October 2010 FTCA settlement agreement and the March 2, 2011 correspondence that can be construed as a claim for compensation under 38 U.S.C.A. § 1151 or separate entitlement to aid and attendance benefits.   As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim.      

Further, the Veteran was not in receipt of compensation under 38 U.S.C.A. § 1151 for cauda equina syndrome and complex regional pain syndrome status post laminectomy (the disabilities upon which the grant of special monthly compensation was predicated) prior to the April 2013 rating decision that granted compensation under 38 U.S.C.A. § 1151 effective March 2, 2011.  As the current effective date for award of special monthly compensation based on regular need of aid and attendance is already the March 2, 2011 date of claim, VA regulations do not provide for an effective date earlier than March 2, 2011.

The Veteran has contended that the award of special monthly compensation should run from the initial February 2008 date of claim because he was in need of aid and attendance throughout the entire appeal period.  See November 2014 Board hearing transcript; see also January 2008 examination for housebound status or permanent need for regular aid and attendance (VA Form 21-2680).  However, the reason special monthly compensation based on aid and attendance was initially denied in the January 2009 rating decision was not because the evidence of record did not reflect that the Veteran was in need to aid and attendance, but rather because entitlement to compensation under 38 U.S.C.A. § 1151 for cauda equina syndrome status post lumbar laminectomy (the disability upon which the need for aid and attendance was based) had been denied.  The Board does not dispute that the Veteran was in need of regular aid and attendance following the July 2007 VA surgeries, only that, until the April 2013 rating decision, the disabilities causing the need for aid and attendance were not entitled to VA compensation. 

Finally, to the extent that the Veteran contends that VA failed in its duty to assist by not obtaining an addendum opinion to the December 2008 VA examination report, see November 2014 Board hearing transcript, the Board finds that this assertion does not raise a claim based on clear and unmistakable error (CUE) in the January 2009 rating decision (that originally denied compensation under 38 U.S.C.A. § 1151 for cauda equina syndrome).  38 C.F.R. § 3.105(a) (2015).  

Such a general assertion of failure on the part of VA to comply with the duty to assist does not plead with specificity a claim to revise or reverse the January 2009 rating decision.  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).   

On these facts, because the earliest effective date legally possible have been assigned, and no effective date for the award of special monthly compensation earlier than March 2, 2011 is assignable, the appeal for an earlier effective date is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to March 2, 2011 for the award of special monthly compensation based on the need for regular aid and attendance is not warranted.


ORDER

An effective date prior to March 2, 2011 for the award of special monthly compensation based on the need for regular aid and attendance is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


